Citation Nr: 0026825	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  96-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty during the World War II 
era.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, for additional development.  The case 
is again before the Board for final appellate consideration.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains, in substance, that the veteran's 
service-connected schizophrenia contributed to his death.  In 
addition, in a written presentation dated in July 2000, the 
appellant's representative asserts that the veteran's use of 
tobacco products and nicotine dependence contributed to his 
death.  

The threshold question is whether the appellant's claim for 
service connection for the cause of the veteran's death, 
under any basis, is well grounded under 38 U.S.C.A. § 
5107(a).  Generally, a well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In order for a direct service-connection 
claim to be well-grounded, there must be competent evidence 
of a current or fatal disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the in-
service injury or disease and the current or fatal disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A claim for service connection for disability or death based 
on the use of tobacco products consists of three issues: (1) 
direct or presumptive service connection under the provisions 
of 38 C.F.R. §§ 3.303 and 3.307; (2) direct service 
connection based on the inservice use of tobacco products; 
and (3) secondary service connection based on a disability or 
death resulting from nicotine dependence held to have been 
acquired in service.  For claims alleging a direct link 
between tobacco use in service and a current disability or 
fatal disability, the claimant must provide medical evidence 
of a current or fatal disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current or fatal disability and 
tobacco use during active service in order to establish a 
well-grounded claim.  For claims alleging secondary service 
connection for a current or fatal disease on the basis of 
nicotine dependence acquired in service, the claimant must 
provide medical evidence of a current or fatal disability, 
medical evidence that nicotine dependence arose in service, 
and medical evidence of a relationship between the current or 
fatal disability and the nicotine dependence.  Caluza.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.310, 3.312. 

The primary cause of death, as listed on the April 1996 Local 
Record of Death, was acute respiratory failure.  The 
immediate cause of death, as listed on the April 1996 
Certificate of Death, was acute respiratory failure, due to 
(or as a consequence of) chronic obstructive pulmonary 
disease, due to (or as a consequence of) anxiety neurosis, 
due to (or as a consequence of) smoking.  Other significant 
conditions contributing to the death were noted to be anxiety 
neurosis and depressive neurosis.  The Certificate of death 
was signed by A. P. Shadwani, M.D..  An autopsy was not 
performed.

At the time of the veteran's death, service connection had 
been established for schizophrenia, evaluated as 50 percent 
disabling, and a healed post-operative abdominal scar, 
evaluated as noncompensably disabling.  

In an opinion received in May 1996, Dr. Shadwani stated that 
he had treated the veteran for some time, and that the 
veteran had also been treated by the mental health clinic.  
Dr. Shadwani stated the belief that the veteran's "service-
connected disability had a great deal to do with his death.  
A nerves condition can cause a lot of problems with you in 
many ways.  Worrying and depression has [sic] a lot to do 
with mental state.  A person worries because he can't do what 
he used to do.  Some people thrive on there [sic] condition 
and it can cause many problems."

After a careful review of the record, the Board concludes 
that the appellant has met her initial burden of submitting 
evidence sufficient to render plausible her claim for service 
connection for the cause of the veteran's death.  

The record reflects that service connection has been 
established for a psychiatric disability, namely 
schizophrenia, and contains the May 1996 statement by Dr. 
Shadwani that the veteran's service-connected psychiatric 
disability had a great deal to do with his death.  As a 
medical physician, Dr. Shadwani is competent to provide an 
opinion as to a causal relationship or nexus between the 
veteran's cause of death and the service-connected 
psychiatric disability.  Such opinion is presumed credible 
for purposes of determining whether the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded, at least as to one basis for the claim.

In light of the above, the Board finds that the claim for 
service connection for the cause of the veteran's death is 
well grounded.  The this extent, the appeal is granted.


ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded, and to this extent, the 
appeal is granted.


REMAND

Where one theory or basis for a service connection claim is 
well grounded, all possible theories for service connection 
must be considered during the merits adjudication.  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000).  As noted above, the 
appellant's representative has additionally asserted tobacco 
use and nicotine dependence as bases for the appellant's 
claim for service connection for the cause of the veteran's 
death.  The RO has not adjudicated this inextricably 
intertwined aspect of the appeal.  

Also, the United States Court of Appeals for Veterans Claims 
(Court) has held that if the 38 U.S.C. § 1310 basis for 
dependency and indemnity compensation (DIC) claim is 
rejected, it will then be necessary to consider the claim 
under § 1318.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000).  Further, although 38 C.F.R. § 3.22(a) was recently 
amended to exclude the "hypothetically" entitled-to-receive 
38 U.S.C. § 1318(b) basis of entitlement to dependency and 
indemnity compensation previously recognized in several Court 
decisions, the United States Court of Appeals for Veterans 
Claims has held that this amendment could not, under Karnas 
v. Derwinski, 1 Vet.App. 308 (1991), be applied to a case if 
to do so would lead to a less advantageous result to the 
appellant.  Timberlake v. Gober, No. 96-1637 (U.S. Vet. App. 
Sept. 15, 2000).  The record does not reflect RO 
consideration of this additional basis for DIC benefits.

In view of the foregoing, the case is hereby Remanded for the 
following action:

1.  The RO should readjudicate the claim 
for service connection for the cause of 
the veteran's death on the additional 
bases of tobacco use and nicotine 
dependence, as well as consider the 
appellant's entitlement to dependency and 
indemnity compensation under 38 U.S.C. 
§ 1318 with consideration to the Court's 
holding in Timberlake.

2.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue the 
appellant and her representative a 
supplemental statement of the case 
outlining its consideration of the claim 
for service connection for the cause of 
the veteran's death on the additional 
bases of tobacco use and nicotine 
dependence, as well as the appellant's 
entitlement to dependency and indemnity 
compensation under 38 U.S.C. § 1318 with 
consideration to the Court's holding in 
Timberlake.  The appellant and her 
representative should be afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

